DECISION UPON FURTHER REVIEW
RAICHLE, Judge:
Consonant with his pleas pursuant to a pretrial agreement, the accused was found guilty by a military judge sitting alone of numerous drug-related offenses. The approved findings and sentence were previously affirmed by this Court. United States v. Black, ACM 23496 (A.F.C.M.R.17 June 1982). Upon appeal to the Court of Military Appeals, the accused alleged that he received ineffective assistance of counsel. The Government replied to the assignment of errors and moved to file an affidavit from the trial defense counsel, whereupon the accused requested permission to file his own affidavit. The Court of Military Appeals granted these motions and remanded the case to us for further review.
Before us, the accused argues that he received ineffective assistance of counsel in the presentencing proceedings because his trial defense counsel (1) failed to object to certain prosecution exhibits and argument, (2) introduced two defense exhibits which were not totally favorable to the accused, and (3) failed to adequately respond to the post-trial review of the staff judge advocate. We find that trial defense counsel was not ineffective as to (1) and (2). We agree with the accused’s contention, ably presented in written and oral materials by appellate defense counsel, as to (3) and order appropriate relief.
I
An accused has the right to be defended by competent counsel, who exercises such competency throughout the proceedings. United States v. Rivas, 3 M.J. 282 *509(C.M.A.1977). In assessing an advocate’s performance, his actions must fall “within a range of competence demanded of attorneys in criminal cases.” McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441, 25 L. Ed.2d 763 (1970); United States v. Walker, 21 U.S.C.M.A. 376, 45 C.M.R. 150 (1972). That an accused must show actual prejudice, should he wish an allegation of ineffective assistance of counsel to stand, is a premise well-grounded in federal law. United States v. Owens, 12 M.J. 817 (N.M.C. M. R.1981), pet. denied, 13 M.J. 220 (1982), and cases cited therein.
In this case we find no prejudice to the accused at the trial itself. With regard to the lack of objection to Prosecution Exhibit 11, an Airman Performance Report, and the introduction of Defense Exhibits B and C, we find these actions to have been tactical decisions consciously made by defense counsel. It is clear from the record that the entire defense theory of the case was that this innocent, 19 year old accused became sullied and corrupted by “the drug cesspool called Homestead Air Force Base,” as referred to by defense counsel. As a result, the accused’s once superior duty performance had seriously declined. The exhibits were allowed to come into evidence to support this defense theory.
The failure to object to Prosecution Exhibit 8, a brief four line statement of the person to whom the accused had sold cocaine, as alleged in Specification 1 of the Charge, also appears to have been a tactical decision. Indeed, even after the military judge called his attention to the hearsay nature of the statement, the trial defense counsel still maintained that he had no objection to its admission into evidence. There is no doubt that admission of the testimony of this witness would have been proper had he appeared in person since his testimony would show the facts and circumstances surrounding the offense. M.C.M., 1969 (Rev.), para. 75 b (4). By consenting to the admission of Prosecution Exhibit 8, the trial defense counsel presented a sanitized version of the events presented to the court; if the witness had testified, a great deal more “color” might have been expected. Thus, the trial defense counsel saved the accused from possible harm by consenting to admission of the exhibit, despite its hearsay nature.
We turn next to Prosecution Exhibits 1 and 9, a stipulation of fact and the confession of the accused, and those portions of the argument of trial counsel based thereon. The defense counsel registered no objection to either of these documents, both of which related prior uncharged misconduct on the part of the accused. Similarly, the defense did not object to the argument of trial counsel addressing these matters. The Government argues that both documents were admissible since they show a course of conduct on the accused’s part to use and sell cocaine and other illicit drugs. Although we agree that these documents may have been admissible for this purpose on the merits if the accused had pled not guilty, we do not agree that they were admissible in sentencing proceedings where the accused pled guilty to the charges. United States v. Mandurano, 1 M.J. 728 (A.F.C.M.R.1975). As stated in United States v. Taliaferro, 2 M.J. 397 (A.C.M.R.1975):
The issue of guilt having already been decided, admission of uncharged misconduct to show “motive, intent, or state of mind” was immaterial. The only purpose the evidence could serve at this juncture was to convince the court-martial that the accused was a bad man.
Accordingly, the trial defense counsel could have objected to their admission into evidence on sentence and to the argument of trial counsel based thereon. Nevertheless, we find no error here since again the record reveals that the defense lack of objection was a conscious tactical choice.
In his final argument trial defense counsel specifically referred to trial counsel’s argument regarding the prior uncharged misconduct which was reflected in the accused's confession and stated his certainty that the court would not consider it in deliberations. He went on to point out that the accused had cooperated with base authorities and that it was obvious from the *510confession that he told them everything that he ever did and would continue to cooperate. He then requested that the court consider this attitude on the part of the accused and what further information the accused could provide to help correct the drug problem on the base. Thus, it is apparent that the defense theory was to show that the accused had confessed all and was throwing himself on the mercy of the court. Further, we find no prejudice to the accused as the military judge assured counsel that he would disregard any irrelevant uncharged misconduct.
As we have stated previously, “[t]hat appellate counsel may disagree with certain trial tactics is scarcely grounds for declaring the conduct of the defense unreasonable and incompetent.” United States v. Cohen, 2 M.J. 350 (A.F.C.M.R.1976). Counsel should not be judged with the benefit of hindsight. Tactical decisions, which are founded on what he perceived to be the best interest of his client at the time, should not be judged by second-guessing. United States v. Cooper, 5 M.J. 850 (A.C.M.R.1978). We perceive no ineffectiveness on the part of defense counsel as to these matters.
II
We do, however, agree that trial defense counsel failed to adequately respond to the staff judge advocate’s post-trial review which implied that the accused did not wish to remain in the Air Force.
Upon consideration of the affidavits filed by the parties, we make the following findings of fact:
1. In all conversations before and during trial the accused stated or indicated to his defense counsel that he did desire to go to the 3320 Correction and Rehabilitation Squadron (CRS) at Lowry Air Force Base, Colorado.
2. In a discussion after trial between the accused and his defense counsel, the accused expressed no interest in being placed in the 3320 CRS, although he did not indicate that he did not wish to go there.
In contrast to the above, the post-trial review of the staff judge advocate stated that the accused was not a volunteer for the 3320 CRS;1 however, the post-trial clemency report, which was an attachment to the post-trial review, states:
A1C Black ... feels that the confinement should be coupled with rehabilitation in order that he may become a useful member of society upon the expiration of the term of confinement. A1C Black feels that once rehabilitated, he could become a productive member of the U.S. Air Force, and that if given a chance would make the Air Force a career.
The closing sentence of the report states: “A1C Black realizes he has done wrong and is willing to pay the price if, after imposition of penalty he has an opportunity to rehabilitate himself.” The report did not specifically state whether the accused was a volunteer for the 3320 CRS or not.2 Upon being served with the post-trial review, the trial defense counsel declined to correct or challenge any matters in the review as erroneous, inadequate or misleading.
Appellate government counsel argue that trial defense counsel did not respond to the review because the accused changed his mind as to his desires for retraining subsequent to trial. That is far from clear, either from the record or the affidavits submitted. At a minimum the review and clemency report are internally inconsistent and ambiguous. Although trial defense *511counsel may have been of the impression that the accused did not desire retraining when he last talked to him, surely the clemency report would have put counsel on notice that his client may have again changed his mind. Given the statement in the review that the accused was not a volunteer for the 3320 CRS, we hold that the trial defense counsel was under an obligation to clarify the desires of the accused in his response pursuant to United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1 (1975).
Trial defense counsel’s representation of an accused continues after trial. United States v. Palenius, 2 M.J. 86 (C.M.A.1977). One of the responsibilities of the trial defense counsel is to respond to the staff judge advocate post-trial review to correct anything that is incomplete, erroneous, or misleading in the review. This the trial defense counsel failed to do. Under the facts of this case, we find trial defense counsel’s action after trial fell short of that required by Palenius. See United States v. Zapata, 12 M.J. 689 (N.M.C.M.R.1982).
In view of the denial to the accused of adequate post-trial representation, we will set aside the action of the convening authority and return the record to afford the accused the opportunity to fully present, with the assistance of counsel, his desires with regard to rehabilitation before action on the record by reviewing authorities. Like the Court of Military Appeals in United States v. Siders, 15 M.J. 272 (C.M.A.1983), we are not so divorced from reality to believe that, in view of the offenses involved and the sentence received by the accused, the convening authority will necessarily grant the accused the opportunity for rehabilitation. However, we believe the accused has a right to make his desires in this regard known to reviewing authorities prior to their taking action on his case. Accordingly, the action of the convening authority is set aside. The record is returned for a new action after affording the accused and his counsel the opportunity to present appropriate matters.
KASTL, Senior Judge, concurs.

. Air Force Regulation 125-18, Operation of Air Force Correction and Detention Facilities, para. 5-8 (1 February 1980), requires that a prisoner be a volunteer for the rehabilitation program in order to be eligible therefor. This requirement is mandatory. Thus, if a prisoner is not a volunteer, the convening authority is precluded from entering him or her in the program.


. Air Force Manual 111-1, Military Justice Guide, para. 7-5h (2 July 1973) (Chg 4, 13 May 1980), requires that the clemency interviewer inquire whether the accused is a volunteer for rehabilitation at the 3320th CRS if the accused is otherwise eligible. In view of the sentence amelioration powers of convening authorities we suggest that the accused’s volunteer status be ascertained in all cases.